Exhibit 3.2 CERTIFICATE OF AMENDMENT OF CERTIFICATE OF INCORPORATION OF NEUROGEN CORPORATION Neurogen Corporation, a corporation organized and existing under and by virtue of the General Corporation Law of the State of Delaware, DOES HEREBY CERTIFY: FIRST: That the Board of Directors of the corporation adopted a resolution proposing and declaring advisable the following amendment to the Certificate of Incorporation of the corporation: RESOLVED, that Article Fourth of the Certificate of Incorporation of Neurogen Corporation be amended to read as follows: FOURTH: The total number of shares of stock which the corporation shall have authority to issue is fifty-two million (52,000,000) shares, consisting of fifty million (50,000.000) shares of Common Stock having a par value of two and one-half cents ($0.025) per share and two million (2,000,000) shares of Preferred Stock having a par value of two and one-half cents ($0.025) per share. SECOND: That thereafter, pursuant lo an affirmative vote of at least a majority of the shareholders of the Corporation at its annual meeting, the shareholders of the Corporation consented to the amendment. THIRD: That this amendment was duly adopted in accordance with the applicable provisions of Section 242 of the General Corporations Law of the State of Delaware IN WITNESS WEREOF, the Corporation has caused this certificate to be signed by its authorized officer, this 5th day of August, 2003. NEUROGEN CORPORATION By: /s/ Steve Davis Name: Steve Davis Title: EVP & CBO ATTEST: By: /s/ Seth Fidel Assistant Secretary CORPORATE SEAL
